Exhibit 10.1

Translated from Norwegian

Handelsbanken
Olav V’s gate

OER OIL AS
P.O. Box 1989 Vika
0125 Oslo

         
Our ref:
  Your ref:   Date:
Finn Ove Arnestad
  Rune Skogen   Olso, 12 January 2004

OFFER OF FINANCING TO OER OIL AS

With reference to your application and subsequent discussions we are pleased to
offer you the following financing for OER Oil As. This offer replaces previous
offers:

Drawing facility of USD 5,000,000

     
Purpose:
  The drawing facility (credit line) will function
as a liquidity buffer in the day-to-day
operations of OER Oil AS.
 
   
Term:
  The credit will run for one year at a time and
will be renewed subject to an ordinary
assessment of creditworthiness.
 
   
Interest on debits:
  At present, 2.50% p.a., quarterly
capitalization, LIBOR-based interest rate, on
which the bank’s margin at present is 1.40% p.a.
 
   
Commission:
  At present, 0.15% per quarter calculated on the
basis of the quarterly credit limit. The
commission is charged in arrears each quarter.
 
   
Credit interest:
  At present, 0.40% p.a. annual capitalization.
 
   
 
  The drawing facility (credit line) will apply to
your USD account 8396.04.50100.

Debt instrument loan of NOK 65,000,000

     
Purpose:
  The acquisition of OER Energy AS (formerly Aker Energy AS).
 
   
Amount of loan:
  NOK 65,000,000
 
   
Interest rate:
  6 months NIBOR with the addition of a margin of at present 1.40 percentage
points p.a.

Interest is calculated on a 365/360 days basis and comes due for payment at the
end of each interest rate period.

         
Term:
  2 years.  

 
        Installments:   Repayment of the loan will be to the following
installment plan:

 
       
 
  July 2004:
January 2005:
July 2005:
January 2006:   NOK 12,000,000
NOK 27,000,000
NOK 13,000,000
NOK 13,000,000

Repayment will coincide with the expiry of the individual interest rate period.

Method of payment: Interest and installments will be charged to our account
9046.10.62287.

Banker’s guarantee in the amount of NOK 16,000,000

      Purpose:A guarantee for the cost of the clear-up operations at Brage and
Njord.

 
    Amount:Up to NOK 16,000,000 adjusted in line with the Consumer Price Index
compiled

 
    by Statistics Norway, based on the date on which the guarantee is issued.

 
    Guarantee creditor:Norsk Hydro Produksjon AS and Ministry of Petroleum and
Energy.

 
    Term:Until the closure of the fields and completion of the clear-up
operation.

 
   
Guarantee
 

 
    Commission:At present 0.35% p.a., which is payable in advance quarterly and
will be

 
    charged to your account no. 9046.10.62287, first payment due when the
guarantee is

 
   
issued.
 

 
   
Foreign exchange facility
 

 
    Purpose:Hedging foreign exchange risk.

 
   
Period:Up to 12 months.
 

 
    Limit:The equivalent value of NOK 50,000,000.

 
   
Costs:
 

 
   
Cost of establishing
the finance offered:
Registration fee:
Charge certificate:
Insurance certificates:
 
NOK 100,000
NOK 1,850 per document
NOK 185 per document
As required by the insurance company/companies

These costs will be charged to account No. 9046.10.62287.

Security

The following security will be required for all existing and future balances you
have or may acquire in respect of Handelsbanken:



  •   First ranking charge in accordance with Section 4-10 of the Mortgages Act
on accounts receivable in the nominal value of NOK 30,000,000, owner OER Oil AS.



  •   First ranking charge on stocks in the nominal value of NOK 30,000,000,
owner OER Oil AS.



  •   First ranking charge on sums deposited in bank account No. 9046.10.62325
held by OER Oil AS, nominal value NOK 27,000,000. As a consequence of the
acquisition of Aker Energy, OER Oil AS will receive repayment of tax
installments in December 2004. The Tax Collector has been informed that
repayment is to be to account No. 9046.40.62325.



  •   First ranking charge on sums deposited in bank account No. 8396.04.50100
from time to time, owner OER Oil AS.



  •   First ranking charge on sums deposited in bank account No. 9046.10.62287
from time to time, owner OER Oil As.



  •   Charge on OER Oil AS’ insurance policies. Notification from the insurance
company to be submitted to Handelsbanken by the end of February 2004.

Security for specific balances:



  •   For the drawing facility (credit line) in the amount of USD 5,000,000 and
the debt instrument loan in the amount of NOK 65,000,000 a surety will be
furnished by Lundin Petroleum AB with a nominal value of NOK 50,000,000. Lundin
Petroleum AB’s liability as surety will expire on 31 January 2006.



  •   For the banker’s guarantee in the amount of NOK 16,000,000 a first ranking
charge on cash amounts will be furnished to Handelsbanken. The amount will be
lodged in a separate account with Handelsbanken. If the guarantee, with
adjustment for the Consumer Price Index, exceeds the amount in the charged
account, including interest, OER Oil As will deposit an amount sufficient for
the security to make up 100% of the guarantee liability of the bank.

Other conditions:



  •   Ordinary borrowing conditions will apply in the credit line contract and
the instrument of debt, cf. appendices.



  •   Existing and new licence shares may not be mortgaged without
Handelsbanken’s consent.



  •   Handelsbanken is to be supplied with satisfactory documentation concerning
the disbursement of paid-up tax in the amount of NOK 27,000,000 including
interest.



  •   Equity capital shall as a minimum be 20%.



  •   The subordinated loan in the amount of NOK 30,000,000 provided by Lundin
Petroleum BV to OER Oil AS shall not be repaid, nor shall interest be calculated
on it, without Handelsbanken’s consent. A supplement to the borrowing agreement
will be drawn up, stating that the loan ranks below debt OER Oil As owes now or
incurs in the future to Handelsbanken. A declaration ceding priority will be
approved by the bank before disbursement takes place.



  •   Lundin Petroleum AB must maintain an ownership stake in OER Oil AS of at
least 50.1%.



  •   Mergers, demergers and operatorships in fields require the approval of the
bank.



  •   OER will report production forecasts cash flow forecasts and quarterly
accounts no later than 45 days after the end of each quarter. Annual accounts
approved by an auditor will be forwarded to Handelsbanken without unaccounted
delay and no later than 180 days after yearend.



  •   Handelsbanken’s offer of financing must be review and approved by the
Board of Directors of OER Oil AS. Duly certified minutes of the Board of
Directors’ deliberations on this matter must be submitted as documentation.

The debt instrument loan is granted on the basis of the information furnished by
yourselves and on the aforementioned conditions. In the event of major
deviations from the underlying assumptions the situation will be reviewed in
relation to the debt instrument loan’s provision on premature maturity.

The drawing facility (line of credit) will run for one year at a time and may be
renewed annually by the bank on the basis of the submitted annual accounts and
other relevant information and preconditions specified by the bank. In the event
of major deviations from the assumptions concerning operations, the drawing
limit (line of credit) will be reviewed in relation to the provisions on
premature maturity, cf. the contract for the credit line.

Financing is granted on the basis of the information furnished by yourselves and
the above conditions. For the purpose of arranging security we will need:



  •   a certified copy of the most recent certificate of registration no more
than six months old



  •   the name of the company in which the mortgaged item is insure, and



  •   the policy-number

Should you wish to take advantage of our offer, we would ask you to register
your acceptance on the attached copy of a letter of acceptance within fourteen
days.

Financing will be made available to you as soon as the documents have been
signed and the above security has been arranged with the required priority and
DnB Gjensidige Nor confirms that the bank has deleted its mortgage in return for
the redemption of loans and credits made available to OER Oil AS.

Please contact the undersigned to make an appointment to arrange the
formalities. Thank you for you application and we look forward to fruitful
cooperation.

Yours sincerely,
Handelsbanken

     
Rold Bruce (signed)
Bank Manager
 
Finn Ove Arnestad (signed)

Enclosure: Copy of letter of acceptance

The offer is hereby accepted
OER Oil AS (borrower)

Place/date: Oslo, 26 January 2004

Steinar Hagen (signed)
Signature/signature as per Certificate of Registration

True translation certified

